LEIBSON, Justice,
concurring.
I concur because the attorney deliberately and intentionally mislead his client by concealing receipt of that portion of the funds representing reimbursement from the insurance carrier for medical expenses. The evidence showed that he was intentionally misappropriating his client’s money, rather than mistakenly thinking he had a right to keep as a fee any portion of the money received.
The holding in this case should not be misconstrued to extend the severe penalty of disbarment to less serious misconduct of this nature. Here it was clear from the circumstances that the attorney had absolutely no right to keep the money as a fee, and that he knew he had no such right.